DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended the claims to address the rejections under 35 U.S.C. 112. Accordingly, the rejections are withdrawn.
Allowable Subject Matter
Claims 1 - 12 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Piombino (U.S. Patent Application Publication 2014/0082839), Groves et al. (U.S. Patent Application Publication 2007/0179334), Hoard et al. (U.S. Patent Application Publication 2009/0156089) and Cloud (U.S. Patent 10,201,236) generally teaches devices to mimic body functions of a living entity, the prior art does not teach alone or in combination, nor would it be obvious, for the device to include the form, self-contained processing, power and components performing detailed features of simulating a living entity including heating to regulate temperature simulating a living person or animal, and heartbeat reproduction, breath air intake and exhaust simulating breathing characteristics of a person asleep and synchronized sound output of sleeping sounds of a person, as claimed by claim 1, in combination with other limitations of the claim, thus providing a user an enhanced companion experience using a device to provide unique replication and feel of multiple body functions of a simulated entity being asleep.

Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715.  The examiner can normally be reached on M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVID SIEGEL/Examiner, Art Unit 2653       

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653